Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on March 30th, 2021 overcome the following objections/rejections from the last Office Action mailed January 6th, 2021:
The objections to Claims 8-11 have been withdrawn.
The objections to Claims 4-6 have been withdrawn as they are now written as independent claims.
Claim 13 no longer invokes 35 U.S.C. 112(f) due to applicant’s amendment to the claim.

Response to Arguments
Applicant’s arguments, filed March 30th, 2021, with respect to Claims 1-3, and 7-14 have been fully considered and are persuasive.  The rejection has been withdrawn. See below for Examiner’s comments on arguments.

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant's amendments and remarks emphasizes that the smoothing method smooths color values based on a line that extends through the grid that is neither taught nor disclosed in an obvious manner in the prior art or a combination of prior art. Additionally, Applicant's remarks and arguments regarding the rejection made in the last Office Action points out, with sufficient details, the differences in the present invention and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JULIUS CHENJUN CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668